DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 17, 2022. The application contains claims 1-22: 
Claims 10, 11, 14, and 16-18 were previously cancelled 
Claim 21 is cancelled
Claims 1-9, 12, 13, 15, 19, 20, and 22 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on March 9, 2022 following a telephone interview with DRYSDALE, NICHOLAS (Reg. No. 64840) on March 3, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment to the Claims
1.	(Previously presented) A data accumulation apparatus for temporarily accumulating data received from a first device through a network and transmitting the data to a second device through the network, the data accumulation apparatus comprising: 
a memory configured to store data providing a script execution environment, scripts, and action correspondence information, the action correspondence information indicating correspondence between the scripts and conditions registered in advance, each of the conditions being associated with a script to be performed when the condition is satisfied, the script execution environment having property of being capable of describing an instruction to perform data retrieval and an instruction to perform communication through the network according to a script among the scripts that is executed; and 
a processor coupled to the memory, a combination of the processor and the memory being configured to function as a database including a first function to accumulate data in the database and perform retrieval on the accumulated data, and a second function to output notification in response to new data from the first device being accumulated in the database and matching a condition of the conditions registered in advance, the scripts including a first script configured to retrieve data within a predetermined time range from the database and transmit a notification signal including the retrieved data to the second device and a second script configured to transmit a notification signal to notify a third device  connected to the network of occurrence of an event, the processor being configured to function as: 
a collection unit configured to collect data from the first device through the network and register the data in the database; and 
a processing unit configured to specify, on receipt of the notification, a script associated with the matched condition according to the action correspondence information, and execute the specified script using the script execution environment.  

2.	(Previously presented) The data accumulation apparatus according to claim 1, wherein the scripts include: 
an acquisition unit acquiring data from the database in accordance with the instruction to perform data retrieval; and 
a sending unit sending the data acquired by the acquisition unit to the network in accordance with the instruction to perform communication through the network. 
 
3.	(Previously presented) The data accumulation apparatus according to claim 2, wherein 
each of the conditions is a condition matching only part of data in a set of all the data registered by the collection unit, 
the data acquired by the acquisition unit is one or more pieces of data, and 
the one or more pieces of data is sent in a state of being stored in a data structure of one of an array, a list, and a nest structure, or sent after identifiers are provided to the one or more pieces of data, when the one or more pieces of data is sent in accordance with the instruction to perform communication through the network.
  
4.	(Previously presented) The data accumulation apparatus according to claim 1 wherein 
the script execution environment includes a class library, 
the class library includes a class to perform data retrieval and a class to perform communication through the network, and 
the property is achieved by calling the class library with the script being executed.  


  
6.	(Previously presented) The data accumulation apparatus according to claim 1, wherein the processing unit sends an accumulation instruction to a document-oriented database in accordance with the instruction to perform communication through the network, the document-oriented database accumulating a document described in a JSON or XML data format. 

7.	(Previously presented) The data accumulation apparatus according to claim 1, wherein the processing unit sends a notification signal to notify an information processing apparatus connected to the network of occurrence of an event, in accordance with the instruction to perform communication through the network. 

8.	(Previously presented) The data accumulation apparatus according to claim 3, wherein 
the processing unit sends a notification signal to notify an information processing apparatus connected to the network of occurrence of an event, in accordance with the instruction to perform communication through the network, and 
the notification signal includes identification information to distinguish a data set formed of the one or more pieces of data from another data set.  

9.	(Currently amended) The data accumulation apparatus according to claim 1, wherein both the database and the processing unit are achieved using Light uTupleSpace (uTSLite).
  

11.	(Canceled)  

12.	(Currently amended) A data accumulation apparatus for temporarily accumulating data received from a first device through a network and transmitting the data to a second device through the network, the data accumulation apparatus comprising: 
a memory configured to store data providing a binary execution environment and action correspondence information, the action correspondence information indicating correspondence between conditions registered in advance and processes operating on the binary execution environment, the binary execution environment having property of being capable of describing  an instruction to perform data retrieval and  an instruction to perform communication through the network, according to the process being executed; and 
a processor coupled to the memory, a combination of the processor and the memory being configured to function as a database including a first function to accumulate data in the database and perform retrieval on the accumulated data and a second function to output first notification in response to new data from the first device being accumulated in the database and matching a condition of the conditions, the conditions being registered in the database in advance, the processes including a first process configured to retrieve data within a predetermined time range from the database and transmit a notification signal including the retrieved data to the second device, and a second process configured to transmit a notification signal to notify a third  device connected to the network of occurrence of an event, the processor being configured to function as: 
a process execution unit configured to execute the processes using the binary execution environment; 

a notification unit configured to specify, on receipt of the first notification, a process associated with the matched condition according to the action correspondence information and output second notification to the specified process.
  
13.	(Previously Presented) The data accumulation apparatus according to claim 12, wherein
the processes include: 
an acquisition unit acquires data from the database, in accordance with the instruction to perform data retrieval; and 
a sending unit sending the data acquired by the acquisition unit to the network, in accordance with the instruction to perform communication through the network. 
 
14.	(Canceled)
  
15.	(Original) The data accumulation apparatus according to claim 12, wherein 
the binary execution environment includes a class library, 
the class library includes a class to perform data retrieval and a class to perform communication through the network, and 
the property is achieved by calling the class library with the process being executed.  

16.	(Canceled)
17.	(Canceled)  
18.	(Canceled)  

19.	(Currently amended) A data accumulation method performed by a data accumulation apparatus for temporarily accumulating data received from a first device through a network and transmitting the data to a second device through the network, the data accumulation apparatus comprising: a script execution environment; a database including a first function to accumulate data in the database and perform retrieval on the accumulated data and a second function to output notification in response to new data from the first device being accumulated in the database and matching a condition of conditions registered in advance; and a storage unit storing scripts and action correspondence information, the scripts including a first script configured to retrieve data within a predetermined time range from the database and transmit a notification signal including the retrieved data to the second device and a second script configured to transmit a notification signal to notify a third device connected to the network of occurrence of an event, the action correspondence information indicating correspondence between the scripts and the conditions registered in advance, the script execution environment having property of being capable of describing an instruction to perform data retrieval and an instruction to perform communication through the network, the method comprising: 
collecting data from the first device through the network and registering the data in the database;
determining, when new data is accumulated in the database, whether the new data matches the conditions registered in advance; 
outputting notification in response to the new data matching a condition of the conditions; and
specifying, on receipt of the notification, a script associated with the matched condition according to the action correspondence information, and executing the specified script using the script execution environment.  

 implement a data accumulation method performed by a data accumulation apparatus for temporarily accumulating data received from a first device through a network and transmitting the data to a second device through the network, comprising: a script execution environment; a database including a first function to accumulate data in the database and perform retrieval on the accumulated data and a second function to output notification in response to new data from the first device being accumulated in the database and matching a condition of conditions registered in advance; and a storage unit storing scripts and action correspondence information, the scripts including a first script configured to retrieve data within a predetermined time range from the database and transmit a notification signal including the retrieved data to the second device and a second script configured to transmit a notification signal to notify a third device connected to the network of occurrence of an event, the action correspondence information indicating correspondence between the scripts and the conditions registered in advance, the script execution environment having property of being capable of describing an instruction to perform data retrieval and an instruction to perform communication through the network, the method comprising: collecting data from the first device through the network and registering the data in the database; determining, when new data is accumulated in the database, whether the new data matches the conditions registered in advance; outputting notification in response to the new data matching a condition of the conditions; and specifying, on receipt of the notification, a script associated with the matched condition according to the action correspondence information, and executing the specified script using the script execution environment. 
 
21.	(Canceled)  




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 12, 13, 15, 19, 20, and 22 are allowable over the prior art of record. The closest prior art of record SHIKANO et al. (US 20110289133 A1) teaches:
a data accumulation apparatus accumulating data received through a network, the data accumulation apparatus comprising: 
a memory configured to store data providing an execution environment, and action correspondence information related to one or more conditions registered in advance, the execution environment having property of being capable of describing an instruction to perform data retrieval and an instruction to perform communication through the network; and 
a processor coupled to the memory, the processor being configured to function as: 
an accumulation and retrieval unit configured to accumulate data and perform retrieval on the accumulated data; 
a notification unit configured to, when new data is accumulated in the accumulation and retrieval unit, determine whether content of the new data matches the one or more conditions registered in advance, and output first notification in response to that the content of the new data matches a condition of the one or more conditions registered in advance; 
a collection unit configured to collect data through the network and register the data in the accumulation and retrieval unit; and 
a processing unit configured to preform, on receipt of the first notification, an operation based on the matched condition and the action correspondence information.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 12, 19, 20, and 22 as follows:


Dependent claims 2-9, 13, and 15 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168